DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trieu et al. (US Patent 2009/0043169). 
Claim 1: Trieu’169 discloses a device (Figures 63-66) for aid in childbirth (paragraph [0005]) that includes a plurality of segment plates (21.22, 21.30) which are assembled to become a curved plate (paragraph [0143]). The device is configured to be disposed on the fetal head because of its size and shape (Figures 65, 63). 
Trieu’169 further discloses a handle (free ends of plates i.e. where 21.22 and 21.30 arrows is pointing in Figure 63) disposed at a side of the blade and configured to move the plate to change a position of a fetal head (the handles are connected to the sides of the plate, as shown in Figure 63. The plates form a curved plate which could be placed around a fetal head; therefore, the device of Trieu’169 is considered to be capable of performing the function of changing a position of a fetal head because it contains the claimed structure). 
Claim 2: The segment plates are assembled via a plurality of protrusions and mating recesses (21.80, 21.82) (paragraph [0143]). 
Claim 7: The device includes a plurality of handles symmetrically disposed on the curved plate (the free/proximal ends of the plates 21.22 and 21.30 function as handles because they can be gripped. 
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dwyer (US Patent 3,312,222). 
Claims 1: Dwyer’222 discloses a device (Figures 1, 2) for aid in childbirth (column 1, lines 1-15) that includes a plurality of segment plates (2) which are assembled to become a curved plate (Figures 1, 2 and column 1, lines 35-50) The device is configured to be disposed on the fetal head because of its size and shape (Figure 2). 
Dwyer’222 further discloses a handle (4) disposed at a side of the plate. The handle is considered to be configured to move the curved plate to change a position of the fetal head because it contains the claimed structure. 
Claim 9: Dwyer’222 shows seven plates but states there can be any convenient number of segment plates (column 1, lines 35-40). In light of this disclosure, Dwyer’222 is considered to disclose the use of 8 segment plates. 
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. (US Patent Application 2013/0190558). 
Claims 1: Alexander’558 discloses a device (Figures 4a-4d) that includes a plurality of segment plates (112, 114, 116) which are assembled to become a curved plate (Figure 4c, 4d) The device is configured to be disposed on the fetal head because of its size and shape (Figure 4c, 4d). 
Alexander’558 further discloses a handle (126) disposed at a side of the plate (Figure 4c). The handle is considered to be configured to move the curved plate to change a position of the fetal head because it contains the claimed structure. 
Claim 8: The handle (126) is pivotably disposed on the curved plate (formed by 112, 114, 116 as shown in Figures 4c and 4d). The handle (126) is pivotably disposed (around pivot 130) to the plates 112, 114, 116 via elements 124, 125, 128 and 129 (see how the plates move into the assembled curved plate configuration Figures 4a-4c; handle 126 is pivotably disposed about the plates in these Figures 4a-4c). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander’558, as applied to claim 1, further in view of Alexander et al. (US Patent 2013/0035555). 
Alexander’558 teaches the limitations of claim 2 but does not show the plates are assembled using a series of protrusions and mating recesses. 
Alexander’555 is directed towards a similar device as Alexander’558 and includes a plurality of segment plates (422, 424) that are assembled to a curved plate (Figure 27a, 27b). Alexander’558 teaches providing these plates with a plurality of protrusions and recesses (along hinge 426) to allow for connection between the plates while creating a hinge  in order to allow the plates to move relative to each other between an open and closed position (paragraphs [0092], [0093]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Alexander’558 by assembling using a plurality of protrusions and recesses, as in Alexander’555 Figure 27, in order to provide the stated advantages. 
Claim 3: Alexander’555 does not specifically show the protrusions and recesses along the hinge 426 are are dove-tail shaped. However, changes in shape have been held to be obvious to one of ordinary skill in the art. MPEP 2144.04 Section IV states In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In this case, the change from the undisclosed protrusion/recess shape to a dovetail shape would be obvious to one of ordinary skill in the art because there is no evidence the particular shape of the protrusions and recesses is significant. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dwyer’222, as applied to claim 1, further in view of Chinese Patent 210301175U. 
Dwyer’222 teaches the limitations of claim 4 except for a plurality of rollers on the opposite end of the plates from the handle. 
Chinese Patent 210301175U teaches a pair of obstetric forceps (Figure 1) having a pair of rollers (18, see Figure 2) in order to aid in facilitate the entry of the forceps into the body (Full paragraph 3 under detailed description states “When in use, the pulley 18 at the end of the chuck can facilitate the entry of the forceps…”). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Dwyer’222 by providing the distal ends of the plates with rollers, as taught by Chinese Patent 210301175U, in order to provide the stated advantages. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander’558, as applied to claim 1, further in view of Begg (US Patent Application 2018/0132896). 
Claim 5: Alexander’558 teaches the limitations of claim 5 except for a cloth covering the curved plate. 
Like Alexander’558, Begg’896 is directed towards a device for insertion into the vagina in order to provide access to the internal anatomy (paragraph [0002]). Begg’896 teaches a plurality of segment plates (202, 204) that are covered with a cloth (208, “gauze” at paragraph [0020] or woven textile (paragraph [0039]) in order to inhibit slippage between the plates and the vagina walls (paragraphs [0033], [0034]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Alexander’558 with a fabric covering the curved plate, as taught by Begg’896, in order to provide the stated advantage. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trieu’169, as applied to claim 1, further in view of Begg (US Patent Application 2018/0132896). 
Claim 5: Trieu’169 teaches the limitations of claim 5 except for a cloth covering the curved plate. 
Like Trieu’169, Begg’896 is directed towards a device for insertion into the vagina (paragraph [0020]). Begg’896 teaches a plurality of segment plates (202, 204) that are covered with a cloth (208, “gauze” at paragraph [0020] or woven textile (paragraph [0039]) in order to inhibit slippage between the plates and the vagina walls (paragraphs [0033], [0034]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Trieu’169 with a fabric covering the curved plate, as taught by Begg’896, in order to provide the stated advantage.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Trieu’169. 
Claim 6: Trieu’169 teaches the device can be made from plastic, but does not disclose the particular material (paragraph [0021]). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to constructed the device from acrylic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander’558. 
Claim 6: Alexander’558 teaches the device can be made from plastic, but does not disclose the particular material (paragraph [0044]). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to constructed the device from acrylic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dwyer’222. 
Claim 6: Dwyer’222 does not disclose the particular material used to construct the device. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to constructed the device from acrylic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        2 May 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771